The offense is the unlawful sale of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of two years.
The appellant was tried on the 5th day of March. Notice of appeal was entered on the 24th of that month. The statement of facts was filed on the 20th of July. On the same day the three bills of exceptions found in the record were filed. The maximum time within which the law would permit the filing of the statement of facts and bills of exceptions was ninety days after March 24th, which time expired June 22, 1928. The statute (Art. 760, C. C. P., 1925), precludes the consideration of the bills of exceptions and statement of facts for the reason that neither was filed within the time allowed by law. The order of the trial judge allowing ninety days after the adjournment of court within which to file the bills of exceptions and statement of facts would not be effective after the expiration of the ninety days from the date upon which notice of appeal was given. See Art. 760, note 44, Vernon's Tex. C. C. P., 1925, Vol. 3, p. 122; Chisholm, et al. v. State, 1 S.W.2d 613; Williams v. State, 299 S.W. Rep. 258. The motion of the State to have the bills of exceptions and statement of facts disregarded must be sustained.
No fundamental error in the record has been perceived.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.